De Courct, J.
The plaintiff’s intestate, Jane Miller, had a valid claim against the defendants as the executors of the will of her brother Thomas W. Pope, for her services as his housekeeper, caretaker, domestic and nurse. Mrs. Miller did not bring suit within the prescribed statutory period of two years; and the plaintiff, who succeeds to her rights, brought .this bill in equity under R. L. c. 141, § 10, which reads as follows: “If the Supreme Judicial Court, upon a bill in equity filed by a creditor whose claim has not been prosecuted within the time limited by the preceding section, is of opinion that justice and equity require it and that such creditor is not chargeable with culpable neglect in not prosecuting his claim within the time so limited, it may give him judgment for the amount of his claim against the estate of the deceased person; but such judgment shall not affect any payment or distribution made before the filing of such bill.”
Among the conclusions of fact found by the master are the following: That the plaintiff’s intestate, Jane Miller, was a sick person during the whole period of two years after the defendants gave their bonds as executors, and was entirely unable to transact business of any sort during the last fifteen months of this period; that failure to bring suit on her claim within two years was not “culpable neglect” within the meaning of R. L. c. 141, § 10; that justice and equity require that the plaintiff should have judgment for $3,960; and that sufficient funds remain in the hands of the executors so that such judgment would not affect any payment or distribution made before the filing of this bill.
*537These conclusions are warranted by the subsidiary facts found by the master, which are final in the absence of the evidence. It would serve no useful purpose to recite these facts in detail. She had collapsed under her care of her brother, the defendant’s testate; and from the time of his death in December, 1903, until her own decease in November, 1906, her history is one of progressive sickness, with nervous breakdown. Mrs. Miller presented her bill to the defendants (one of whom was her son) within six months after their appointment, and soon afterwards they paid her $500 on account. They told her they would allow the whole bill, but that it was for the court to decide. They took no action to determine whether it would be allowed until after the expiration of the special statute of limitations, — when they included it in their account to the Probate Court as paid. That account is still pending in the Probate Court.
As was said by Knowlton, J., in Ewing v. King, 169 Mass. 97, 102, “The statute is remedial, and it expressly provides that a judgment under it in favor of a plaintiff shall not affect any payment or distribution from the estate of the deceased person made before the filing of the bill. Its operation is not limited to cases where the failure to sue seasonably was due to such fraud, accident, or mistake as would be a ground for equitable relief if there were no statute.” Under the special facts of this case as established by the master’s report, we cannot say that his findings are clearly wrong, or that the conclusion of the single justice that the plaintiff is entitled to the benefit of the statute was not right. That the plaintiff’s intestate was entitled to compensation for her faithful services was not questioned by her brother in his lifetime, nor disputed by the executors. She apparently relied upon their assurance that during her absence in the West they would attend to its allowance by the Probate Court without further action on her part. She and those representing her estate were in no way responsible for the delay of the defendants in calling up the account in court, or in the proceedings before the auditor. McMahon v. Miller, 192 Mass. 241. Ryan v. Lyon, 212 Mass. 416. See Carroll’s Case, ante, 203.
The defendants’ exceptions to the master’s report were overruled rightly.

Decree affirmed.